Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-6 are allowed.
Nishimura US 2009/0009498 discloses in FIG. 1, the source driver 4 includes a video data processing circuit 11, a digital / analog converter (DAC) 12, and m output circuits 131 to 13m. The video data processing circuit 11 includes a shift register, a data register, a latch circuit, and a level shifter circuit (not shown). The shift register is a serial-in / parallel-out shift register composed of a plurality of delay flip-flops. The shift register performs a shift operation for shifting the horizontal scanning pulse signal supplied from the control circuit 2 in synchronization with the clock signal supplied from the control circuit 2 and outputs a plurality of parallel sampling pulses. The data register takes in the data of the digital video data signal supplied from the outside as display data in synchronization with the sampling pulse supplied from the shift register, and supplies it to the latch circuit. The latch circuit captures the display data supplied from the data register in synchronization with the rise of the strobe signal supplied from the control circuit 2. Until the next strobe signal is supplied, that is, for one horizontal period, the latch circuit holds the fetched display data. The level shifter circuit converts the voltage of the output data of the latch circuit and outputs it as voltage conversion display data. The comparator has one input connected to the output of the converter and the other input connected to a reference voltage. The comparator outputs a first control signal to a controllable switch and control circuit when the output voltage is lower than the reference voltage. 
	Muraoka US 2011/0152758, fig. 7, discloses The imaging device 1 having the above-described configuration may obtain an image through a lens (not illustrated). Then, under drive by the row selection unit 12, the analog-digital conversion unit 14 performs the analog-digital conversion for each pixel row, and under drive by the horizontal transfer scan unit 15, the pixel data of the row is sequentially scanned, so that an image of one screen may be obtained.In the region of interest detection unit 18 having the above-described configuration, the image memory 181 holds image information of at least one imaging frame before as past image information (FIG. 8A). The comparison unit 182 compares the past image information (FIG. 8A) held in the image memory 181 with current image information (FIG. 8B), takes a difference absolute value between the same pixel units, and obtains a difference absolute value image (FIG. 8C). The current image information is stored in the image memory 181 for a comparison operation in a next imaging frame.The difference absolute value image (FIG. 8C) obtained by the comparison operation by the comparison unit 182 is stored in the motion amount memory 183 as a motion amount from a past image (FIG. 8A) to a current image (FIG. 8B). By using a reduced image as a unit of storage and comparison of the image information, the image memory 181 and the circuit may be significantly downsized.
None of the references cited in record discloses a display apparatus comprising: a display panel including a plurality of source lines and a first to n th horizontal scanning lines (n is an integer equal to or more than 2) and a plurality of pixel portions and a plurality of pixel switches disposed in a matrix at respective intersecting portions between the plurality of source lines and the first to n th horizontal scanning lines: a gate driver that supplies a gate signal controlling the pixel switches to be turned on during a selection period corresponding to a pulse width to the first to n th horizontal scanning lines; a source driver that receives a video data signal including a plurality of data rows each of which is constituted of a series of a plurality of pixel data pieces, the source driver generating drive voltages based on the video data signal and applying the drive voltages to the respective plurality of pixel portions via the respective plurality of source lines; and a display controller that supplies the video data signal to the source driver, wherein the source driver includes: a latch unit that sequentially retrieves the video data signal for each data row corresponding to each of the first to n th horizontal scanning lines of the display panel; an overdrive arithmetic circuit that calculates an overdrive value of the drive voltages applied to the pixel portions on an N th line (N is an integer equal to or more than 2 and equal to or less than n), based on a comparison result of comparing the data row corresponding to the N th line among the first to n th horizontal scanning lines of the display panel with the data row corresponding to an (N−1) th line of the display panel and a distance to the N th line from the source driver; and a voltage output unit that generates the drive voltages applied to the pixel portions on the N th line based on the data row corresponding to the N th line and the overdrive value, the voltage output unit outputting the drive voltages to the plurality of source lines.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Van N Chow whose telephone number is (571)272-7590. The examiner can normally be reached M-F 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAN N CHOW/Primary Examiner, Art Unit 2623